Citation Nr: 1017251	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1943 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, NM.  

The Board notes that after service, medical records from 1961 
to 1977 show the Veteran was treated and hospitalized for 
alcoholic addiction associated with psychotic reaction.  Her 
diagnoses included chronic psychoneurotic disorder, 
depressive reaction associated with alcoholism, personality 
disorder and mild psychiatric impairment.  While the 
Veteran's claim may be for a specific diagnosis, which in 
this instance is posttraumatic stress disorder, the claim is 
not limited only to that diagnosis but rather must be 
considered for any reasonably related disability based on 
evidence in the claims folder including the veteran's 
contentions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
the instant case, the rating decision in February 2005 denied 
to reopen the Veteran's service connection claim for 
psychoneurosis and depressive reaction based on the 
determination that the evidence submitted since the previous 
final decision included mental health treatment records 
showing anxiety disorder and depressive disorder which were 
not new and material evidence.  Thus the Veteran's other 
mental disorders, to include psychoneurosis, depressive 
reaction and anxiety have already been adjudicated by the RO 
and are not currently in appellate status.  A disorder due to 
alcohol abuse is not subject to service connection.  
38 C.F.R. § 3.301(d).  

In August 2007, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record. 

In October 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not serve in combat and there is no credible 
supporting evidence of an in-service stressor to support the 
diagnosis of posttraumatic stress disorder related to 
service. 


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in January 2005, March 2006 and 
November 2007.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The letter indicated the information that is 
necessary to verify an in-service stressor.  The Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies, and that she could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with her authorization VA 
would obtain any nonfederal records on her behalf.  The 
notice included the provisions for the effective date of a 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that fully complete VCAA notice came after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim of 
service connection for posttraumatic stress disorder was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and attempted to verify the 
Veteran's claimed in-service stressor.  In February 2005, the 
National Personnel Records Center (NPRC) confirmed that the 
Veteran's personnel records were destroyed by fire and could 
not be reconstructed.  In September 2008 the U.S. Army Joint 
Services Records and Research Center (JSRRC) indicated the 
Veteran's in-service stressor could not be verified.  In 
April 2009 the NPRC confirmed that morning reports of the 
Women's Army Corp Company (WAC) 6715 from September 2004 to 
October 1944 did not show unit activities.  In August 2009 
the National Archives and Records Administration replied that 
the Veteran's records from the WAC 6715 and the log of the 
Gripsholm from September to October 1944 were unavailable.  

The record does not indicate that the current posttraumatic 
stress disorder may be associated with the Veteran's service 
as there is no credible evidence of an in-service stressor of 
record.  For this reason, a VA medical opinion on the 
question of direct service connection for posttraumatic 
stress disorder is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Factual Background

Service treatment records show that in June 1944 the Veteran, 
who was described as a usually very stable individual, was 
upset and nervous because her brothers were involved in the 
invasion of England.  Her separation examination in October 
1945 was negative for any psychiatric abnormalities.  The 
service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of posttraumatic stress 
disorder.  The Veteran's Discharge Certificate shows her 
military occupational specialty was Message Center Clerk and 
she was awarded the Women's Axillary Army Corps Service 
Medal.  The Veteran's service treatment records corroborate 
that in September and October 1944, she was in Italy with the 
WAC 6715.

VA psychosocial assessments in April 2004 and July 2004 
diagnosed the Veteran with posttraumatic stress disorder and 
indicated that while she was serving the WAC overseas during 
World War, she was exposed to bombings and knowing people who 
were killed and injured.  On VA examination in December 2004 
the examiner indicated that the Veteran saw dead and wounded 
soldiers during service and had a diagnosis of posttraumatic 
stress disorder related to World War II.  

Lay statements received in January 2006 from family and 
friends indicated that since the Veteran's service in World 
War II she has had panic attacks, nightmares and depression.

In statements received in November 2004, January 2006 and 
March 2007, the notice of disagreement received in September 
2005 and in testimony during a Board hearing in August 2007, 
the Veteran argued that while she did not have combat service 
her stressors during service included entertaining wounded 
soldiers aboard the repatriation ship the SS Gripsholm in 
September or October 1944.  In her Form 9 Appeal received in 
July 2006, the Veteran argued that she was in Algiers during 
the bombings and attached an Internet article indicating that 
the first WAAC unit, the 149th Post Headquarters Company, was 
assigned to General Eisenhower's headquarters in Algiers in 
January 1943, where they were exposed to nightly bombings and 
antiaircraft fire.  

A VA provisional diagnostic report in December 2007 indicated 
that the Veteran served in Algiers during World War II, was 
exposed to bombings, wounded soldiers and has posttraumatic 
stress disorder due to her experiences in Algiers.  

In statements received in July 2009, the Veteran reiterated 
that her stressors during service included being exposed to 
bombings in Algiers in November 1943, entertaining wounded 
soldiers aboard the Gripsholm and fear that her brothers 
would be killed in combat.



Analysis

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Where the service records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing posttraumatic 
stress disorder does not suffice to verify the occurrence of 
the claimed in-service stressor.  Moreau, 9 Vet. App. at 395-
396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Posttraumatic stress disorder was not affirmatively shown to 
be present during service and service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

To the extent that the Veteran and her family and friends 
declare that she has posttraumatic stress disorder related to 
service, posttraumatic stress disorder is not a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disorder therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of posttraumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects lay statements from the 
Veteran and her friends and family as competent evidence that 
she has posttraumatic stress disorder related to service.  

Although the record documents a diagnosis of posttraumatic 
stress disorder, this does not end the inquiry because the 
diagnosis satisfies only one element in order to establish 
service connection.  In addition to the diagnosis, there must 
be credible supporting evidence that the claimed in-service 
stressor occurred.

Although the Veteran described stressors of being exposed to 
bombings, dead and wounded solders, to include aboard the 
Gripsholm from September 1944 to October 1944, the stressors 
are not capable of verification.  In August 2008, VA 
requested from JSRRC information regarding the WAC Company 
6715 from September to October 1944, to specifically include 
interaction with the repatriation ship Gripsholm and the 
ship's deck logs during that time.  In September 2008 the 
JSRRC indicated that the Veteran's stressor could not be 
verified due to lack of specific date, type and location of 
the incident, numbers and names of casualties and units 
involved.  In April 2009 the NPRC confirmed that morning 
reports of the WAC 6715 from September 2004 to October 1944 
did not show unit activities.  In July 2009 VA sent the 
Veteran a duty to assist letter requesting more specific 
information regarding her claimed stressors to include 
assigned units, location of units during time of alleged 
stressors, names of service members injured or killed and a 
specific date not outside the range of a two month period.  
The Veteran did not submit more detailed information 
regarding her in-service stressors.  In August 2009 the 
National Archives and Records Administration replied that the 
Veteran's records from the WAC 6715 and the log of the 
Gripsholm from September to October 1944 were unavailable.  
The available service records, themselves, do not include a 
combat citation or other evidence that the Veteran engaged in 
combat and the Veteran does not assert that she was in 
combat.  Thus without more specification information 
regarding the Veteran's exposure to bombings or wounded 
soldiers, these stressors cannot be verified.  

Since there is no evidence that the Veteran was in combat or 
credible evidence of the noncombat stressor, the Board 
rejects the current diagnosis of posttraumatic stress 
disorder as related to service.  

Without credible supporting evidence of the noncombat in-
service stressors, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for posttraumatic stress disorder is 
denied.  



____________________________________________
Michael A. Pappas,
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


